EXHIBIT 99.2 November 4, 2010 Dear Trust Preferred Security Holder: Majestic USA Capital, Inc. (formerly known as CRM USA Holdings Inc.), the sponsor for CRM USA Holdings Trust I (the “Trust”), is soliciting consents to enter into (1) a Supplemental Indenture to the Indenture governing the terms of the Junior Subordinated Debentures due 2036 (the “Supplemental Indenture”) and (2) Amendment No. 1 to the Amended Declaration of Trust of CRM USA Holdings Trust I under which the Trust Preferred Securities due 2036 (the “Trust Preferred Securities”) were issued (“Amendment No. 1 to the Declaration of Trust” and, together with the Supplemental Indenture, collectively, the “Proposed Amendments”). These actions are subject to approval by the holders of record (as of October 28, 2010) of a majority in liquidation amount of the Trust Preferred Securities. This consent solicitation is being conducted in connection with the previously announced acquisition of our parent company, Majestic Capital, Ltd. (“Majestic Capital”), by Bayside Equity Holdings LLC (formerly known as Bayside Capital Partners LLC)(“Bayside”). The Proposed Amendments are a condition to the consummation of the acquisition and seek to modify the terms of certain covenants and events of default contained in the Indenture and the Declaration of Trust. The purpose of the Proposed Amendments is to provide us with greater operating flexibility if, following the closing of the acquisition, circumstances arise that prevent successful execution of our business plan, such as an adverse regulatory action, a downgrade by A.M. Best Company, Inc. to our financial strength rating, unfavorable litigation outcomes, intense price competition or continued economic weakness. The acquisition is conditioned on the success of this consent solicitation, which applies only to the adoption of the Proposed Amendments. You are not being asked to consent to the acquisition or to tender the Trust Preferred Securities that you hold. If we obtain the requisite amount of consents, we and The Bank of New York Mellon Trust Company, National Association (formerly The Bank of New York Trust Company, National Association), as trustee, will be able to enter into the Proposed Amendments, which will allow Majestic Capital to complete the acquisition with Bayside. If we do not receive the requisite amount of consents, the Proposed Amendments will not be adopted and Majestic Capital will not be able to complete the acquisition with Bayside. If the acquisition is not completed, then we may not be able to continue as a going concern and may be forced to seek relief through a filing under the U.S. Bankruptcy Code. This solicitation is being made on the terms and subject to the conditions set forth in the accompanying Notice of Consent Solicitation, which describes the terms of the Proposed Amendments. The Notice of Consent Solicitation is being sent on or about November 4, 2010 to all holders of record of the Trust Preferred Securities as of October 28, 2010. Also enclosed you will find your Consent Form and postage-paid return envelope. Please complete and sign the Consent Form and return it in the enclosed envelope. Consents must be submitted to The Bank of New York Mellon by 5:00 p.m., Eastern Standard Time, on December 3, 2010. Your response to this solicitation is important. Failure to return the enclosed Consent Form will have the same effect as a vote against the Proposed Amendments. Sincerely, /s/ James J. Scardino James J. Scardino Chief Executive Officer Definitive copies of this Consent Solicitation material are intended to be released to holders of the Trust Preferred Securities on or about November 4, 2010. NOTICE OF CONSENT SOLICITATION MAJESTIC USA CAPITAL, INC. 2515 South Road P.O. Box 1999 Poughkeepsie, New York 12601 Solicitation of Consents Relating to CRM USA Holdings Trust I Trust Preferred Securities due 2036 CUSIP No: 12627NAA5 Pursuant to the Consent Solicitation Statement Dated November 4, 2010 THIS CONSENT SOLICITATION EXPIRES AT 5:00 P.M., NEW YORK CITY TIME, DECEMBER 3, 2010, UNLESS OTHERWISE EXTENDED (SUCH DATE AND TIME, AS MAY BE EXTENDED, THE “EXPIRATION TIME”). CONSENTS MAY BE REVOKED ONLY ON THE TERMS AND CONDITIONS SET FORTH HEREIN. Majestic USA Capital, Inc., (formerly known as CRM USA Holdings Inc.), a Delaware corporation (the “Company,” “we,” “us,” or “our”), is furnishing this Notice of Consent Solicitation (as the same may be amended or supplemented from time to time, the “Notice”) and the accompanying form of consent (the “Consent Form” and, together with the Notice and other documents related to the Consent Solicitation, as defined below, the “Consent Documents”) to the holders of record at 5:00 p.m., New York City time, on October 28, 2010 (the “Record Date”) of the Trust Preferred Securities due 2036 (the “Trust Preferred Securities”) of CRM USA Holdings Trust I, a Delaware statutory trust (the “Trust”), in connection with the solicitation (the “Consent Solicitation”) of consents (the “Consents”) to amendments to certain provisions of the Indenture, dated as of November 14, 2006 (the “Indenture”), by and between the Company and The Bank of New York Mellon Trust Company, National Association (formerly The Bank of New York, National Association), as trustee (the “Trustee”), and to the Amended Declaration of Trust of the Trust, dated November 14, 2006 (the “Declaration of Trust”), under which the Trust Preferred Securities were issued. All capitalized terms used herein but not defined in this Notice have the meanings ascribed to them in the Indenture or the Declaration of Trust, as the case may be. The purpose of the Consent Solicitation is to amend the Indenture and the Declaration of Trust in connection with an Agreement and Plan of Merger and Amalgamation (the “Merger Agreement”), dated as of September 21, 2010, among Bayside Equity Holdings LLC (formerly known as Bayside Capital Partners LLC)(“Bayside”), Majestic Acquisition Corp., and Majestic Capital, Ltd. (“Majestic Capital”). The proposed amendments, which are a condition to closing the Merger Agreement, seek to modify the terms of certain covenants and events of default contained in the Indenture and Declaration of Trust. The purpose of the proposed amendments is to provide us with greater operating flexibility if, following the closing of the merger with Bayside, circumstances arise that prevent successful execution of our business plan, such as an adverse regulatory action, a downgrade by A.M. Best Company, Inc. to our financial strength rating, unfavorable litigation outcomes, intense price competition or continued economic weakness. Specifically, we are seeking to make the following amendments to the Indenture and Declaration of Trust (the “Proposed Amendments”): · include a definition for “Premium Volume” which will mean the aggregate of (1) direct written premium and assumed written premium (as such terms are defined by applicable statutory accounting practices) generated from insurance policies written by our insurance company subsidiaries and (2) direct written premium and assumed written premium (as such terms are defined by applicable statutory accounting practices) produced or managed under our insurance services segment, including premiums produced or managed as an insurance producer, managing general agent or managing general underwriter; · amend Section 5.01(h) of the Indenture (which defines certain events as Events of Default (as defined in the Indenture)) to: — modify the Events of Default to provide that an Event of Default will occur if (1) the dollar amount of the Company’s Premium Volume in any calendar year fails to exceed 51% of the Company’s Premium Volume in the previous calendar year or (2) the Company sells more than 51% of its rights to renew its Premium Volume in one or more transactions over the course of a twelve (12) month period; — eliminate the downgrade in our A.M. Best rating below B- or the withdrawal of our A.M. Best rating as an Event of Default; · amend Section 3.08 of Indenture (which contains restrictive covenants on our ability to, among other things, declare dividends and incur additional indebtedness) to (1) make changes to the restrictive covenants in Section 3.08 that conform to the changes to Section 5.01(h) and (2) limit the restrictive covenants in Section 3.08 to Affiliates (as defined in the Indenture) of us or Majestic Capital that are controlled by us or Majestic Capital; and · amend the Declaration of Trust to conform the terms of the Common Securities and Capital Securities to the amendments made to the Indenture. The Consent Solicitation applies only to the adoption of the Proposed Amendments. You should not tender any of your Trust Preferred Securities in connection with this Consent Solicitation. We are seeking Consents to all of the Proposed Amendments as a single proposal. Accordingly, any Consent purporting to consent only to some of the Proposed Amendments shall constitute the Holder’s approval of all of the Proposed Amendments. After the receipt of the consent of not less than a majority in outstanding liquidation amount of Trust Preferred Securities (the “Required Consents”), then the Proposed Amendments will be effected by a Supplemental Indenture (the “Supplemental Indenture”), substantially in the form attached hereto as Appendix A, and an Amendment No. 1 to the Declaration of Trust (“Declaration of Trust Amendment”), substantially in the form attached hereto as Appendix B. Promptly following receipt of the Required Consents, we intend to execute the Supplemental Indenture and Declaration of Trust Amendment containing the Proposed Amendments. Adoption of the Proposed Amendments is a condition to the consummation of the transactions contemplated by the Merger Agreement. The Consent Solicitation is being made to all persons in whose name a Trust Preferred Security was registered at the Record Date and their duly designated proxies. As of the Record Date, Cede & Co., as nominee for The Depository Trust Company (“DTC”) is the sole holder of record of the Trust Preferred Securities. Under the Indenture and Declaration of Trust, only holders of record of the Trust Preferred Securities have rights under the Indenture and Declaration of Trust, including the right to consent to the Proposed Amendments. Accordingly, DTC will issue an “omnibus proxy” authorizing participants in DTC (“DTC Participants” and, together with all other registered holders of Trust Preferred Securities as of the Record Date, if any, the “Holders”) as of the Record Date to execute Consents on behalf of Cede & Co. A beneficial owner of an interest in Trust Preferred Securities held through a DTC Participant must properly instruct such DTC Participant to cause a Consent to be given in respect of such Trust Preferred Securities on such beneficial owner’s behalf. We have appointed The Bank of New York Mellon as tabulation agent (the “Tabulation Agent”) for Consents with respect to the Consent Solicitation. We have also retained Georgeson Inc. as the solicitation agent (the “Solicitation Agent”) with respect to the Consent Solicitation. None of the Trustee, the Solicitation Agent or the Tabulation Agent makes any recommendation as to whether or not Holders should deliver Consents in response to the Consent Solicitation. The Solicitation Agent for the Consent Solicitation is: TABLE OF CONTENTS Important Information 1 Available Information 2 Documents Incorporated by Reference 2 Forward-Looking Statements 2 Summary of the Consent Solicitation 4 Background of the Consent Soliciation 6 The Company 6 The Trust 6 Deferral of Interest 6 Business Operations 7 Proposed Merger with Bayside 10 The Proposed Amendments 11 Purpose of the Proposed Amendments 11 Text of the Proposed Amendments 13 Amendments to Definitions 13 Amendments to Covenants 13 Amendments to Events of Default 14 Amendment to Annex I of the Declaration of Trust 14 Principal Terms of the Consent Solicitation 17 Procedures for Delivering Consents 18 Revocation of Consents 19 Tabulation Agent 20 Solicitation Agent 20 Miscellaneous 20 Appendix A - Supplemental Indenture A-1 Appendix B - Amendment No. 1 to the Declaration of Trust B-1 IMPORTANT INFORMATION Any Holder desiring to consent to the Proposed Amendments should complete and sign the Consent Form (or a facsimile thereof) in accordance with the instructions set forth in the Consent Documents and mail or deliver such manually signed Consent Form (or such manually signed facsimile thereof) and any other documents required by the Consent Documents to the Tabulation Agent at the address set forth on the back cover of this Notice. Beneficial owners whose Trust Preferred Securities are registered in the name of a broker, dealer, commercial bank, trust company or other nominee may contact such broker, dealer, commercial bank, trust company or other nominee if they desire to deliver Consents with respect to the Trust Preferred Securities so registered and instruct the nominee to deliver Consents on the beneficial owner’s behalf. See “Procedures for Delivering Consents.” The DTC Participants that hold the Trust Preferred Securities on behalf of beneficial owners of the Trust Preferred Securities through DTC are authorized to consent to the Proposed Amendments as if they were Holders. To effect a Consent, DTC Participants should follow the procedures set forth in “Procedures for Delivering Consents.” Holders delivering Consents will not be obligated to pay fees, commissions or other expenses of the Tabulation Agent. Requests for additional copies of the Consent Documents and questions and requests for assistance relating to the Consent Documents may be directed to the Solicitation Agent at the address and telephone number set forth on the back cover of this Notice. Beneficial owners may also contact their broker, dealer, commercial bank, trust company or other nominee to obtain additional copies of the Consent Documents. This Notice does not constitute a solicitation of Consents in any jurisdiction in which, or to or from any person to or from whom, it is unlawful to make such solicitation under applicable federal securities or blue sky laws. The delivery of this Notice shall not under any circumstances create any implication that the information contained herein is correct as of any time subsequent to the date hereof or that there has been no change in the information set forth herein or in the affairs of the Company or any of its affiliates since the date hereof. No person has been authorized to give any information or to make any representation not contained in this Notice, or incorporated by reference into this Notice, and, if given or made, such information or representation may not be relied upon as having been authorized by the Company or the Trustee. This Notice has not been approved or disapproved by the Securities and Exchange Commission (“SEC”) or any state securities commission nor has the SEC or any state securities commission passed upon the fairness or merits of such transaction nor upon the accuracy or adequacy of the information contained in the Consent Documents. Any representation to the contrary is unlawful. The Consent Solicitation is made subject to the terms and conditions set forth in the Consent Documents. No Consent will be deemed to have been accepted unless and until such conditions have been satisfied or waived. See “Principal Terms of the Consent Solicitation – Conditions to the Consent Solicitation.” The Consent Documents contain important information which should be read carefully before any decision is made with respect to the Consent Solicitation. 1 AVAILABLE INFORMATION Our parent company, Majestic Capital, files annual, quarterly and current reports, proxy statements and other information with the SEC. Such reports and other information (including the documents incorporated by reference into this Notice) may be inspected and copied at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for information on the operation of the Public Reference Room. Majestic Capital’s filings with the SEC are also available at the Internet site http://www.sec.gov maintained by the SEC. Except as indicated below, information on this website is not and should not be considered part of this Notice and is not incorporated by reference into this Notice. DOCUMENTS INCORPORATED BY REFERENCE The following documents filed by Majestic Capital with the SEC are incorporated into this Notice by reference: · Annual Report on Form 10-K for the fiscal year ended December 31, 2009; · Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010; · Current Reports on Form 8-K filed on January 7, 2010, February 23, 2010, March 4, 2010, March 11, 2010, March 25, 2010, April 8, 2010, April 28, 2010, May 6, 2010, May 14, 2010, May 20, 2010, July 26, 2010, August 5, 2010, August 11, 2010, September 16, 2010, September 21, 2010, October 28, 2010 and November 3, 2010; and · Preliminary Proxy Statement on Schedule 14A filed on November 3, 2010. All documents subsequently filed by Majestic Capital with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), prior to the expiration or termination of the Consent Solicitation shall be deemed to be incorporated by reference into this Notice and to be a part hereof. Any statement contained in this Notice or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Notice to the extent that a statement contained herein or in any other subsequently filed document, which also is, or is deemed to be, incorporated by reference herein, modifies or supersedes any such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Notice. The Solicitation Agent will provide without charge to each Holder to whom this Notice is delivered, upon the written or verbal request of such Holder, a copy of any and all documents incorporated by reference into this Notice, other than exhibits to such documents (unless such exhibits are specifically incorporated by reference into such documents). Requests for such documents should be directed to the Solicitation Agent at its address and telephone number set forth on the back cover of this Notice. FORWARD-LOOKING STATEMENTS This document contains forward looking statements, which include, without limitation, statements about our plans, strategies and prospects. These statements are based on our current expectations and projections about future events and are identified by terminology such as “may,” “will,” “should,” “expect,” “scheduled,” “plan,” “seek,” “intend,” “anticipate,” “believe,” “estimate,” “aim,” “potential,” or “continue” or the negative of those terms or other comparable terminology. These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings (losses) and those presently anticipated or projected. Although we believe that our plans, intentions and expectations are reasonable, we may not achieve such plans, intentions or expectations. 2 The following are some of the factors that could affect financial performance or could cause actual results to differ materially from estimates contained in or underlying our forward-looking statements: · Majestic Capital’s pending amalgamation with Bayside may not be consummated in a timely manner, or at all; · a lowering or loss of financial ratings of any of our insurance company subsidiaries; · the cyclical nature of the insurance and reinsurance industry; · premium rates; · investment results; · legislative and regulatory changes; · the estimation of loss reserves and loss reserve development; · reinsurance may be unavailable on acceptable terms, and we may be unable to collect reinsurance; · the status or outcome of legal and/or regulatory proceedings; · the occurrence and effects of wars and acts of terrorism; · the effects of competition; · employee retention; · economic downturns; · natural disasters; and · other risks detailed in Majestic Capital’s current filings with the SEC, including its Annual Report on Form 10-K for the year ended December 31, 2009 and its Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and September 30, 2010, which discuss these and other important risk factors concerning our business, operations and financial condition. You should carefully read this Notice, the documents that we reference herein, together with all other documents Majestic Capital has filed with the SEC, with the understanding that our actual future results, levels of activity, performance and achievements may be different from what we expect and that these differences may be material. We qualify all of our forward looking statements by these cautionary statements. We undertake no obligation to update any of the forward looking statements after the date of this Notice to conform those statements to reflect events that occur after the date of this Notice, except as required by applicable law. 3 SUMMARY OF THE CONSENT SOLICITATION This Notice contains important information that should be read carefully before any decision is made with respect to the Consent Solicitation. The following summary is not intended to be complete. Holders are urged to read the more detailed information set forth elsewhere and incorporated by reference in this Notice. Each of the capitalized terms used in this summary and not defined herein has the meaning set forth elsewhere in this Notice. All references to number of shares of Majestic Capital and the per share amalgamation consideration under the Merger Agreement have been adjusted to reflect the 1-for-10 reverse stock split effected by Majestic Capital on November 4, 2010. Company Majestic USA Capital, Inc. (formerly known as CRM USA Holdings Inc.) The Trust Preferred Securities $35,000,000 in aggregate liquidation amount of Trust Preferred Securities due 2036 CUSIP 12627NAA5 Purpose of Consent Solicitation Obtain the consent of Holders of the Trust Preferred Securities to adopt the Proposed Amendments which are as follows: · include a definition for “Premium Volume” which will mean the aggregate of (1) direct written premium and assumed written premium (as such terms are defined by applicable statutory accounting practices) generated from insurance policies written by our insurance company subsidiaries and (2) direct written premium and assumed written premium (as such terms are defined by applicable statutory accounting practices) produced or managed under our insurance services segment, including premiums produced or managed as an insurance producer, managing general agent or managing general underwriter; · amend Section 5.01(h) of the Indenture (which defines certain events as Events of Default (as defined in the Indenture)) to: — modify the Events of Default to provide that an Event of Default will occur if (1) the dollar amount of the Company’s Premium Volume in any calendar year fails to exceed 51% of the Company’s Premium Volume in the previous calendar year or (2) the Company sells more than 51% of its rights to renew its Premium Volume in one or more transactions over the course of a twelve (12) month period; — eliminate the downgrade in our A.M. Best rating below B- or a withdrawal of our A.M. Best rating as an Event of Default; · amend Section 3.08 of Indenture (which contains restrictive covenants on our ability to, among other things, declare dividends and incur additional indebtedness) to (1) make changes to the restrictive covenants in Section 3.08 that conform to the changes to Section 5.01(h) and (2) limit the restrictive covenants in Section 3.08 to Affiliates (as defined in the Indenture) of us or Majestic Capital that are controlled by us or Majestic Capital; and · amend the Declaration of Trust to conform the terms of the Common Securities and Capital Securities to the amendments made to the Indenture. 4 Record Date October 28, 2010 Effective Date We intend to execute the Supplemental Indenture and the Declaration of Trust Amendment with the Trustee promptly after the receipt of the Required Consents. Expiration Time The Consent Solicitation will expire at 5:00 p.m., EDT, on December 3, 2010, unless extended by us. The Required Consent Holders must validly deliver (and not revoke) Consents in respect of a majority in aggregate liquidation amount of all outstanding Trust Preferred Securities to approve the Proposed Amendments. As of the date of this Notice, the aggregate outstanding liquidation amount of the Trust Preferred Securities is $35,000,000. Consequences to Non-Consenting Holders If the Required Consents are obtained prior to the Expiration Time, non-consenting Holders prior to the Expiration Time will be bound by the Proposed Amendments. Procedure for Delivery of Consents Consents must be delivered by mail in the enclosed return envelope or by facsimile to the Tabulation Agent on or before the Expiration Time. DTC will issue an “omnibus proxy” authorizing the DTC Participants as of the Record Date to execute Consents. Registered or beneficial owners of Trust Preferred Securities as of the Record Date or their duly designated proxies, including DTC Participants, are eligible to consent to the Proposed Amendments. A beneficial owner of an interest in Trust Preferred Securities held in an account of a DTC Participant who wishes to deliver a Consent may properly instruct such DTC Participant to cause a Consent to be given in respect of such Trust Preferred Securities on such beneficial owner’s behalf. Revocation of Consents A Consent may be revoked by a Holder of the Trust Preferred Securities if the Tabulation Agent receives the written notice of revocation of Consent (or a facsimile thereof) prior to the Effective Date. Notices of revocation of Consent must be sent to the Tabulation Agent at the address set forth on the back cover of this Notice in accordance with the procedures set forth in the Consent Documents. Tabulation Agent The Bank of New York Mellon Corporate Trust Operations Reorganization Unit 480 Washington Blvd., 27 A. Jersey City, NJ 07310 Attn: Mr. David Mauer Phone: (212) 815-3687 Fax: (212) 298-1915 Solicitation Agent Georgeson Inc. Answers to Questions If you have any questions regarding this Consent Solicitation, please contact Georgeson Inc. at (866) 391-6921. Banks and brokers may call Georgeson at (212) 440-9800. 5 BACKGROUND OF THE CONSENT SOLICIATION The Company We are a New York-based Delaware corporation formed in 2005 to serve as the holding company for the U.S. operations of Majestic Capital. Through our subsidiary, Majestic Insurance Company (“Majestic Insurance”), we are a specialty provider of workers’ compensation insurance products and services. We seek to provide quality products and services that fit the needs of our insureds and clients and are dedicated to developing and maintaining a mutually beneficial, long-term relationship with them. Our workers’ compensation insurance coverage is offered to employers in California, New York, New Jersey, Arizona, Nevada, and other states. The Trust We are the sponsor of the Trust, which is a statutory business trust that was formed under the laws of Delaware on November 6, 2006. The Trust was established as a funding mechanism in connection with our acquisition of Majestic Insurance on November 14, 2006. We partially funded the Majestic Insurance acquisition from the net proceeds of the private placement of $35,000,000 of Trust Preferred Securities issued by the Trust. The Trust Preferred Securities bear interest at a fixed rate of 8.65% until December 15, 2011, after which the interest rate will adjust quarterly at a fixed spread of 3.65% over three-month LIBOR. The Trust Preferred Securities mature on December 15, 2036 and are redeemable at our option without a premium beginning December 15, 2011. The sole assets and sources of funds to make payments on the Trust Preferred Securities are the Debentures issued by us to the Trust under the Indenture. To the extent that the Trust receives interest payments on the Debentures, it is obligated to distribute those amounts to the holders of Trust Preferred Securities in the form of quarterly cash distributions. Deferral of Interest We began deferring our regularly scheduled quarterly interest payments due on the Trust Preferred Securities on December 15, 2009. Under the terms of the Indenture and Declaration of Trust, we are permitted to defer payment of interest on the Trust Preferred Securities at any time or from time to time for up to 20 consecutive quarters provided no Event of Default (as defined in the Indenture) has occurred and is continuing. We are not in default with respect to the Indenture or the Declaration of Trust, and the deferral of interest does not constitute an Event of Default. While we defer the payment of interest, we continue to accrue expense for interest owed at a compounded rate. Upon the expiration of the deferral, all accrued and unpaid interest will be due and payable. During the deferral period, we, Majestic Capital and our Affiliates (as defined in the Indenture) may not, subject to certain exceptions, (1) declare or pay any dividends or distributions on, or redeem, purchase, acquire, or make a liquidation payment with respect to, any of our capital stock, (2) make any payments on, repay, repurchase or redeem any debt securities other than those that rank senior to the Trust Preferred Securities, (3) make any payment under any guarantees with respect thereto, or (4) enter into any contracts with 10% or greater shareholders. Our ability to pay interest depends on the ability of our operating subsidiaries to pay dividends to us or Majestic Capital. We began deferring the scheduled interest payments primarily as a result of a desire to conserve cash, difficult economic conditions adversely affecting our business, and regulatory restrictions that prevent Majestic Insurance, our principal operating subsidiary which is a regulated insurance company, from paying dividends or making other distributions to us. Majestic Insurance’s ability to pay dividends or make other distributions to us is subject to regulation and prior approval of the California Department of Insurance. The California Department of Insurance will not approve any such dividend or distribution that would cause Majestic Insurance to fail to meet its statutory surplus requirements or constitute, in the opinion of the California Department of Insurance, an unsafe or unsound action or practice. There is no assurance that the California Department of Insurance will approve future applications for any dividends or other capital distributions to us from Majestic Insurance until its financial condition improves. 6 As of September 30, 2010, we have deferred interest on the Trust Preferred Securities in an aggregate amount of approximately $3.2 million. Based on the regulatory restrictions imposed on our insurance company subsidiaries, we do not believe that we have unrestricted cash currently available to pay the deferred interest. In addition, as a result of our lack of profitability as described below under “― Business Operations,” we expect to continue deferring the scheduled interest payments until we regain profitability and are able to declare dividends or otherwise make other distributions of capital from Majestic Insurance. Business Operations Majestic Capital has reported net losses in each of the last nine fiscal quarters. The following table sets forth the consolidated net losses, consolidated negative cash flows and consolidated loss, expense and combined ratios for Majestic Capital since September 30, 2008: Reporting Period Net Loss ($ in thousands) Cash Flows from Operations ($ in thousands) Loss Ratio Expense Ratio Combined Ratio Quarter ended: September 30, 2008 ) — 81
